Citation Nr: 1116865	
Decision Date: 05/02/11    Archive Date: 05/10/11

DOCKET NO.  09-32 043A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.	Entitlement to service connection for tinnitus.

2.	Entitlement to an evaluation in excess of 10 percent for a skin disorder.


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the Air Force from June 1979 to June 1983 and in the Marines from April 1990 to July 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri that denied the Veteran's claim of entitlement to service connection for tinnitus and a June 2009 rating decision that denied entitlement to an evaluation in excess of 10 percent for his skin disorder.

The issue of entitlement to an evaluation in excess of 10 percent for a skin disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's current tinnitus is not shown to be due to a disease or injury in service or to any incident of his military service.


CONCLUSION OF LAW

The Veteran's tinnitus was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The notice requirements were met in this case by a letter sent to the Veteran in June 2007.  This letter advised the Veteran of the information necessary to substantiate his claims and of his and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  This letter also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).
The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  As such, the Board finds the duty to assist with obtaining medical records has been satisfied.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Veteran was afforded a VA medical examination in October 2007 for his  tinnitus claim.  This opinion was rendered by a medical professional following a thorough examination and interview of the appellant and review of the claims file.  The examiner obtained an accurate history and listened to the appellant's assertions.  The examiner laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.



Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38  C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Veteran is alleging that his tinnitus began in-service and continues to by symptomatic.  For this reason, the Veteran believes his claim for service connection should be granted.  It is noted that he served as a jet engine technician during his period of active duty in the Air Force and served as a unit diary clerk while in the Marines. 

Here, the Veteran's entrance and separation examination reports are silent as to any treatment, diagnoses or complaints of tinnitus.  Service treatment records indicate the Veteran was provided medical evaluations both at entrance to and separation from service, in February 1979 and March 1983 respectively.  In the entrance examination, there was no defect noted for the Veteran's ears or eardrums.  Overall, in the February 1979 entrance examination, the only defect noted related to the Veteran's pes planus, but the examiner ultimately found the Veteran was physically qualified for enlistment.  In his February 1979 Report of Medical History the Veteran himself reported no ear trouble.  At the March 1983 separation examination again the Veteran reported no ear trouble on his Report of Medical History and the examiner noted no ear problems on his Report of Medical Examination.  The Veteran's November 1989 entrance medical examination and a January 1990 audiological examination are also of record.  At his November 1989 entrance examination the examiner noted no defects of the Veteran's ears.  On his Report of Medical History the Veteran did not report that he had any ear trouble.  There are no complaints or diagnosis of  tinnitus in the January 1990 audiological examination.

In short, the records are devoid of any complaints, diagnoses, or treatments consistent with an in-service incurrence of tinnitus.  The lack of findings of record of an in-service incurrence of  tinnitus weighs against the Veteran's assertion that he suffered this disability in-service.

Even if a chronic condition was not shown during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology or under 38 C.F.R. § 3.303(d) if the evidence shows a disease first diagnosed after service was incurred in service.  For the reasons discussed below, the Board concludes it has not.

The Veteran filed a claim of entitlement to service connection for a stress fracture of his right leg, a right hip condition, and a severe rash in April 2002, but he did not report tinnitus at this time.  The Veteran was given a VA examination in April 2002 for his right leg condition and he reported other medical problems including migraines and depression.  However, he did not report that he was suffering from tinnitus.  As such, this weighs against the Veteran's claim that he has suffered from tinnitus since service.  

The Board also observes that the Veteran testified at a hearing at the RO in November 2005 for the above mentioned conditions.  During this hearing the Veteran did not reference at any time that he was suffering from tinnitus.  

The first post service complaint of tinnitus come from the Veteran's VA examination in October 2007, approximately 17 years after separation from service.  The Board may, and will, consider in its assessment of entitlement to service connection the passage of a lengthy period of time wherein the veteran has not complained of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).

As noted, the Veteran complained of  tinnitus at his October 2007 VA examination.  The Veteran stated that he was a jet engine technician in the Air Force and a unit diary clerk in the Marines.  He reported no post-service noise exposure.  The Veteran also reported that he had ringing in both of his ears, but he could not recall when it first began.  He denied any otosurgeries, recent ear infections, or use of ototoxic drugs.  The examiner opined that the Veteran's current tinnitus did not result from service.  The examiner's rationale was that the Veteran could not report when it first began.

The Board notes that the Veteran's representative submitted a statement in September 2010.  The representative argued that the Veteran had in-service noise exposure, but the October 2007 VA examiner stated that due to "absence of acoustic damage" it was less likely than not the Veteran's tinnitus was related to service.  However, the Board observes that the phrase "acoustic damage" appears to relate to the fact that the Veteran had no damage to his ears at this examination, not an absence of noise exposure while in-service.  Furthermore, the examiner's rationale of "absence of acoustic damage" could be for his statement that the Veteran's hearing loss was not related to service; as the rationale for tinnitus not being related to service was included in the prior sentence.  See October 2007 VA examination.

In light of all the evidence of record, the Board finds the evidence weighs against the Veteran's assertions that he suffered from tinnitus while in-service and that any current tinnitus is related to service.  The evidence of record does not link any incident of active duty to any current tinnitus.  There is also no medical opinion diagnosing the Veteran with tinnitus.  Furthermore, in reviewing the evidence described above, it is clear there is no evidence of continuity of symptomatology from service.  38 C.F.R. § 3.303(b).

The Board has considered the Veteran's self-reported continuity of symptomatology of tinnitus dating back to his service, and is mindful of the fact that tinnitus is a disability that lends itself to lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Again, however, the first post-service evidence of complaints of tinnitus comes from 2007, at the earliest.  The length of time between separation from service and evidence of tinnitus over 17 years later weighs against a showing of continuity of symptomatology.  

In sum, the Board finds that there is no competent lay or medical evidence of tinnitus that manifested during active service and continued thereafter.  Furthermore, the length of time between the Veteran's separation from active service and first complaints of tinnitus weighs against the Veteran's claim granting service connection.

The Board concludes service connection must be denied.  As reflected by the discussion above, the preponderance of the evidence is against the Veteran's claim.  As such, the benefit-of-the-doubt rule does not apply, and the claim of service connection for a tinnitus must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for tinnitus is denied.


REMAND

The Veteran contends he is entitled to an evaluation in excess of 10 percent for his skin disorder.  

For increased rating claims, such as the skin disorder claim here, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).

The Veteran was last afforded a VA examination for his skin disorder in May 2009, almost 2 years ago.  In a September 2010 statement by the Veteran, he indicated that his skin disorder had worsened since his last VA examination in March 2009 (written as Spring 2008).  He stated that the outbreak areas were larger and more frequent than they previously were.  Id.  As such, the Board finds that a new VA examination is warranted.  See 38 C.F.R. § 3.159 (2010); see also VAOPGCPREC 11-95 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination). On remand, outstanding treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records of VA treatment afforded to the veteran for his skin condition which are not contained in his claims file for inclusion in the file.

2. Schedule the Veteran for a VA dermatology examination to determine the current severity of his skin disorder.  The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  All studies deemed appropriate in the examiner's medical opinion should be performed, and all findings should be set forth in detail.  The examiner should provide the following opinions:

a)  The percentage of the Veteran's body that is affected by his skin disorder.  (The examiner should take any previous photographs into account when making this determination as the Veteran has indicated his condition worsens throughout the year.)

b)  Whether the Veteran has used any intermittent systemic therapy and for what duration over the previous year.
c)  Whether the Veteran's skin disorder has caused any scarring and if so, the amount, area, and description of each scar.

The examiner should provide a complete rationale for any opinion provided.  Conversely, if the examiner concludes that an etiological opinion cannot be provided, he or she should clearly and specifically so specify in the examination report, with an explanation as to why this is so.

3. After the above development is completed and any other development that may be warranted, the AOJ should readjudicate the claim.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


